Appeal from an order of the Supreme Court, Clinton County, dismissing relator’s writ of habeas corpus and remanding him to respondent’s custody. Appellant seeks to question the propriety of his imprisonment at the Dannemora State Hospital. In People ex rel. Wheeler v. Johnston (14 A D 2d 931) we held on authority of People ex rel. Brown v. Johnston (9 N Y 2d 482) that he was entitled to a hearing on the issue of his sanity. Such a hearing has now been held and there is competent independent medical testimony that relator is still insane and in need of further hospitalization. Relator as we have repeatedly pointed out is not entitled to a jury trial on this issue (e.g., People ex rel. Powers v. Johnston, 17 A D 2d 872, motion for leave to appeal denied 12 N Y 2d 644). Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.